1.PARTIES:THIS LEASE, is entered into on this 7_ day of December, 1988,between SOBRATO DEVELOPMENT COMPANIES #871, a California Limited Partnership, and PARADIGM TECHNOLOGY, INC., a California Corporation, hereinafter called respectively Landlord and Tenant. 2.PREMISES: Landlord hereby leases to Tenant, and Tenant hires from Landlord those certain Premises with the appurtenances, situated in the City of San Jose, County of Santa Clara, State of California, and more particularly described as follows, to-wit: That certain real property commonly known and designated as 71 Vista Montana, APN #097- 52-027, consisting of 61,798 square feet as outlined in red on Exhibit “A: attached hereto.Landlord also hereby grants to Tenant the exclusive right to use during the entire term of this Lease approximately 240 parking spaces (as reduced by tank farm pad), in the location more particularly shown on Exhibit “A”. 3.USE:Tenant shall use the Premises only for the following purposes and shall not change the use of the Premises without the prior written consent of Landlord, which consent shall not unreasonably be withheld:Office, research, development, testing, light manufacturing, semiconductor manufacturing, ancillary warehouse (shipping/ receiving), and related legal uses. 4.TERM AND
